Citation Nr: 0602107	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  04-29 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a psychiatric disorder.

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The appellant performed active duty for training from May 
1979 to January 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied a claim to reopen the issue 
of entitlement to service connection for a psychiatric 
disorder.
.  
In October 2005, the appellant testified at a Travel Board 
hearing before the undersigned.  A transcript of that hearing 
is in the file.

The issue of entitlement to service connection for a 
psychiatric disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder was denied 
in a March 1997 rating decision; notice of such denial was 
furnished to the appellant, but he did not timely appeal the 
March 1997 denial.

2.  Evidence submitted since the March 1997 rating decision 
is not cumulative or redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and it raises a reasonable possibility of 
substantiating the claim.




CONCLUSION OF LAW

The March 1997 rating decision denying entitlement to service 
connection for a psychiatric disorder is final; evidence 
submitted since that denial is new and material, and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), became law in 
November 2000.  To implement the provisions of the VCAA, VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2005), which have been 
the subject of various holdings of Federal courts.  However, 
as the disposition herein reached is favorable to the 
appellant to the extent indicated, the need to discuss VA's 
efforts to comply with the VCAA is obviated.

The issue of the appellant's entitlement to service 
connection for a psychiatric disorder has previously been the 
subject of a final rating determination of the RO which was 
entered in March 1997.  At that time, the RO denied 
entitlement on the basis that the evidence revealed a 
psychiatric disorder preexisted the appellant's period of 
active reserve service and he continued treatment subsequent 
to his active reserve duty.  Service treatment reports were 
entirely silent as to any psychiatric complaints or treatment 
and the separation examination was also negative.  
Consequently the preexisting psychiatric condition was not 
found to have been permanently aggravated by service.  
Following notice to the appellant as to the action of the RO, 
no timely appeal was initiated.  As well, no additional 
evidence was thereafter submitted within the applicable one-
year period, pursuant to 38 C.F.R. § 3.156(b).  Based on the 
foregoing, the March 1997 action is final. 38 U.S.C.A. § 
7105.  In order to reopen the claim, new and material 
evidence must be submitted. 38 U.S.C.A. § 5108.

By regulation, new evidence is existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

The evidence of record at the time of the March 1997 rating 
decision included the appellant's service medical records 
which, in pertinent part, show treatment in February 1981 for 
complaints of anxiety.  There are no service medical records 
reflecting treatment during the appellant's term of active 
duty for training.  The appellant noted a prior history of 
treatment with Thorazine.  Following a mental status 
examination the appellant was found fit for duty.

Private medical evidence included the following San Mateo 
County Health Services Agency letters:

1.  A March 1981 letter from Ross A. DeBoskey, M.D., 
which noted that the appellant was first treated in 
March 1979 for a severe mental disorder manifested by 
intense anxiety, insomnia, confusion, and inability to 
function effectively at work.  Concentration and 
intellectual function were impaired by his mental 
condition.  The working diagnosis was undifferentiated 
type schizophrenia.  He was medicated with Thioridazine, 
and the prognosis was guarded.  Dr. DeBoskey opined that 
it was doubtful that he could function effectively as a 
reservist in the Marine Corps.

2.  Letters dated in December 1996 and January 1997 from 
John E. Graham, M.D., noting the appellant was treated 
from March to May 1979 for a variety of somatic 
complaints and considerable anxiety.  The diagnostic 
impression at that time was of a hysterical conversion 
reaction.  He gave no evidence of a psychosis and no 
medications were used.  He dropped out of treatment to 
enter summer training with the Marine Corps Reserve.  
Subsequent to his active duty, he was hospitalized twice 
at Chope Hospital in San Mateo in May 1980 and from 
September to November 1981.  He was discharged and 
placed on conservatorship and transferred to Crestwood 
Manor in San Jose.  His diagnosis at that time was a 
schizophrenic episode and he was medicated.  

He was treated at the clinic in December 1980 and 
diagnosed with schizophrenia.  Dr. Graham first saw the 
appellant in December 1988.  Diagnoses varied over the 
past 16 years with generally various subtypes of 
schizophrenia, and schizoaffective disorder to bipolar. 
His treatment included lithium carbonate, Mellaril, 
Risperdal, Klonpin, Benadryl, and Cogentin.  

In July 2001, the appellant filed a claim to reopen the 
service connection claim for a psychiatric disorder.  In 
support of the claim to reopen, a June 2001 letter from Dr. 
Graham was submitted.  This noted that the question at hand 
had to do with the onset of the appellant's mental illness 
and its relationship to his time in service.  Dr. Graham 
noted that he reviewed the appellant's charts and noted that 
over the years the diagnoses fluctuated in the schizophrenia, 
schizoaffective disorder realm and medications varied but 
"always" included an antipsychotic.  Dr. Graham noted that 
he did not have the exact date of the appellant's entry into 
the USMC or the subsequent developments in the military 
including his separation.  Dr. Graham opined that it seemed 
clear that the appellant had some symptoms before entering 
service, but had not been felt to be psychotic and not 
treated with medications prior to service.  Subsequently he 
became clearly psychotic.  He opined that,"Its seems that 
the conclusion that the military was at least an aggravating 
factor is unavoidable."

At an October 2005 Travel Board hearing the appellant offered 
testimony regarding his psychiatric problems prior to and 
during his military service.  The service representative 
noted that the RO dismissed out of hand the June 2001 medical 
opinion from Dr. Graham that concluded that the military was 
at least an aggravating factor in the appellant's psychiatric 
disorder.  He also requested a VA examination by a 
psychiatrist.  

The Board notes that since the March 1997 rating decision 
evidence added to the file includes extensive mental health 
treatment records from the San Mateo County Health Services 
Agency as well as a June 2001 letter from their vocational 
rehabilitation services summarizing the appellant's 
treatment.  These records reveal a very long history of 
postservice psychiatric treatment.

The Board also notes the June 2001 letter from Dr. Graham 
offering his medical opinion that the military was at least 
an aggravating factor in the appellant's psychiatric 
condition.  

The Board finds that the evidence added to the claims file 
since the March 1997 rating decision, including the October 
2005 Travel Board hearing, constitutes new evidence which 
bears directly and substantially upon the specific matter 
under consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The credibility of this evidence must be presumed for the 
purpose of deciding whether it is new and material. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  As Dr. Graham' s 
medical opinion was not of record at the time of the last 
final decision, and as it addresses directly the basis for 
the prior denial of the appellant's claim, it is "new and 
material."  The claim is therefore reopened. 


ORDER

The claim of entitlement to service connection for a 
psychiatric disorder is reopened. 


REMAND

The appellant contends that as a result of his period of 
service his preexisting psychiatric condition was aggravated, 
or he developed a psychiatric disorder as a result of 
service.  The evidence of record shows that he is currently 
diagnosed with among other conditions, paranoid 
schizophrenia.  

There are no personnel records pertaining to the appellant's 
term of active duty for training from May 1979 to January 
1980.  Hence, the RO should take the appropriate steps to 
secure any available personnel records pertaining to the 
appellant's tour of active duty for training, and associate 
them with the claims file.

The appellant has never been afforded a VA examination.  In 
this regard, however, the VCAA requires VA to make reasonable 
efforts to assist claimants in obtaining the evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  Such assistance includes making 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies to the VA and authorizes it to 
obtain. 38 U.S.C.A § 5103A (West 2002).  In claims for 
disability compensation, such assistance shall include 
providing a psychiatric examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim. 38 U.S.C.A. § 5103A (d).  
Accordingly, the claim is REMANDED for the following actions:

1.  The RO should take appropriate steps 
to obtain the appellant's reserve 
personnel and any unassociated medical 
records for inclusion with the claims 
file.  All efforts to secure these 
records must be documented in the claims 
file.

2.  The appellant should be afforded a VA 
psychiatric examination.  The claims 
folder and a copy of this remand must be 
provided to the examiner for review.  The 
examiner is to indicate the diagnosis of 
all psychiatric disorders.  With regard 
to each diagnosed psychiatric disorder, 
the examiner must opine as to whether it 
is at least as likely as not (i.e., is 
there a 50/50 chance) that the disorder 
was incurred or aggravated during the 
appellant's term of active duty for 
training between May 1979 and January 
1980.  If any diagnosed psychiatric 
disorder was aggravated during the above 
referenced term, the examiner must opine 
whether the increase in disability was 
due to the natural progress of the 
disease.  A complete rationale for any 
opinion should be provided.

3.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issue based on 
all the evidence of record.  If any 
benefit sought on appeal is not granted, 
the appellant and his representative 
should be provided a supplemental 
statement of the case which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	
	                  
_________________________________________________
	DEREK. R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).


 Department of Veterans Affairs


